                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

UNITED STATES OF AMERICA                                CASE NO. 3:19-CR-00078-01

VERSUS                                                  JUDGE TERRY A. DOUGHTY

DELEYOUNG D. MILLER (01)                                MAG. JUDGE KAREN L. HAYES

                 REPORT AND RECOMMENDATION ON
  FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Upon reference of the District Court pursuant to 28 U.S.C. ' 636(b), and with the written

and oral consent of the defendant, this cause came before the undersigned U. S. Magistrate Judge

on September 12, 2019, for administration of guilty plea and allocution of the defendant

Deleyoung D. Miller under Rule 11 of the Federal Rules of Criminal Procedure. Defendant was

present with his counsel, Ms. Betty Marak.

       After said hearing, it is the finding of the undersigned that the defendant is fully

competent, that his plea of guilty is knowing and voluntary, and his guilty plea to Counts One

and Four of the Superseding Indictment, is fully supported by a written factual basis for each of

the essential elements of the offenses. In addition, both the government and the defendant have

waived their right to object to the report and recommendation. Accordingly,

       IT IS RECOMMENDED that the District Court ACCEPT the guilty plea of the defendant

Deleyoung D. Miller in accordance with the terms of the plea agreement filed in the record of

these proceedings, and that Deleyoung D. Miller be finally adjudged guilty of the offenses

charged in Counts One and Four of the Superseding Indictment.

       IT IS FURTHER RECOMMENDED that the District Court ACCEPT defendant=s

agreement to forfeit and abandon any claim, right, title, or interest he may have in the firearm(s)

and ammunition seized in this matter, as well as any property, real or personal constituting or
traceable to gross profits or other proceeds obtained from the offenses, or intended to be used to

commit or promote the commission of the offenses.

       IT IS FURTHER RECOMMENDED that, pursuant to the parties= waiver of their right to

object, that the District Court immediately adopt the report and recommendation without passage

of the customary delays.

       In Chambers, at Monroe, Louisiana, this 12th day of September 2019.


                                                     __________________________________
                                                     KAREN L. HAYES
                                                     UNITED STATES MAGISTRATE JUDGE
